FILED
                             NOT FOR PUBLICATION                               JAN 09 2012

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL B. MYERS; et al.,                          No. 10-56399

               Plaintiffs - Appellants,            D.C. No. 2:08-cv-07213-SJO-JTL

  v.
                                                   MEMORANDUM *
MAILBOX IT STORES OF AMERICA,
INC.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Michael B. Myers, Jeannette A. Myers, and Sanjeev Subherwal appeal pro

se from the district court’s order dismissing their diversity action for failure to

prosecute. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion the district court’s sua sponte dismissal for failure to prosecute. Oliva

v. Sullivan, 958 F.2d 272, 274 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion in dismissing the action for

failure to prosecute after giving appellants warnings that failure to appropriately

respond to its orders to show cause could lead to dismissal. See id.; Henderson v.

Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986) (listing factors to guide the court’s

decision whether to dismiss for failure to prosecute).

      Appellants’ remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-56399